Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Franklin Wireless Corp. 5440 Morehouse Drive, Suite 1000 San Diego, California 92121 We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our reports dated October 12, 2010, relating to the consolidated financial statements and schedules of Franklin Wireless Corp. appearing in the Company’s Annual Report on Form 10-K for the year ended June 30, 2010. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP BDO USA, LLP Los Angeles, California March 8, 2011
